Citation Nr: 1511636	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 30, 2011, 50 percent disabling from June 30, 2011 to March 24, 2014, and 70 percent disabling thereafter, excluding the period from December 9, 2009 to January 31, 2010, during which a temporary total rating was assigned.

2.  Entitlement to an effective date earlier than April 24, 2014, for the award of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2011 rating decision the RO increased the rating for the Veteran's service connected PTSD to 50 percent, effective June 30, 2011.

The Board previously remanded this matter in May 2012 and January 2013.  In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  The Board again remanded this matter in March 2014.

In a July 2014 rating decision, the AOJ granted an increased 70 percent rating for PTSD, effective March 24, 2014.  

The issue of an effective date earlier than April 24, 2014 for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has provided unreliable, misleading, and/or exaggerated information concerning his psychiatric symptomatology and his assertions in support of the claim are not credible.

2.  Prior to June 30, 2011, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with occasional decrease in reliability or productivity; reduced reliability and productivity has not been shown.

3.  From June 30, 2011 to March 24, 2014, the Veteran's PTSD resulted in functional limitation that was at most occupational and social impairment with reduced reliability and productivity.

4. Since March 24, 2014, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to June 30, 2011, excluding any period during which a temporary total rating was assigned, the criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

 2.  For the period from June 30, 2011 to March 24, 2014, the criteria for a rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  For the period since March 24, 2014, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

As for the duty to assist, the AOJ has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements.  The Veteran was also afforded multiple VA examinations relevant to his claim, including examinations   in January 2006, August 2007, November 2011, and April 2014.  Thus, VA's duty to assist has been satisfied. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.      § 3.103(c)(2) requires that the officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and the Veteran testified as to his specific symptoms and why he believes a higher rating is warranted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2).  As such, the Board finds that no further action pursuant to Bryant is necessary.

Finally, the Board finds that its prior May 2012, January 2013, and March 2014 remand instructions have been substantially complied with, in that SSA records   and ongoing VA treatment records have been obtained, the Veteran was afforded a Board hearing in December 2013, and a new VA examination was provided in April 2014.  See D'Aries v. Peake, 22 Vet. App. 97, 105. 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant,  38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the AOJ has already assigned staged ratings.

The Veteran contends that he is entitled to disability ratings greater than the currently-assigned 30 percent rating for the period prior to June 30, 2011, 50 percent rating from June 20, 2011 to March 24, 2014, and the 70 percent rating assigned from March 24, 2014, due to symptoms such as nightmares, anger, and depression.  

The Veteran's PTSD is rated under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders.  Under that Formula, a higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A higher 70 percent rating is warranted for occupational and social impairment 
with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as    to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.


Credibility

As a preliminary matter, the Board finds that the Veteran has provided unreliable and/or exaggerated information concerning his psychiatric symptomatology, and his assertions in support of his current claim are generally not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, both VA and SSA examiners have called into question the Veteran's credibility.  A January 2006 VA examiner noted that the Minnesota Multiphasic Personality Inventory (MMPI-2), produced an "extremely exaggerated" response set, and found that malingering cannot be ruled out in this case.  The report shows that it was the "examiner's opinion [that] he could be exaggerating and even malingering some of his [symptoms]," but giving the Veteran the benefit of the doubt, he does have a mild PTSD.  In August 2007, a VA examiner noted that the Veteran's credibility was questioned based on his different reports of symptoms from meeting to meeting, and because he neglected to report a number of major issues such as substance abuse, history of legal involvement, and other details.  In October 2007, following a functional capacity examination, an SSA examiner found that the Veteran's allegations were not wholly supported by the evidence of record.  Similarly, in a January 2009 report, an SSA psychological evaluator noted that valid results on mental status examination could not be obtained because the Veteran    did not put forth much effort and refused to attempt many of the tasks.  The SSA evaluator diagnosed rule out malingering and features of PTSD, in addition to other diagnoses.  It was again noted that the Veteran's unwillingness to participate in the examination suggests malingering.

The Board also observes inconsistencies of record provided by the Veteran regarding his occupational, legal, marital, and substance abuse history.  For instance, during one of the Veteran's initial VA mental health treatment visits in March 2004, the Veteran reported that he lost his job as security guard after a background check disclosed a prior felony in 1991 (which the Veteran stated was actually his brother using his identity).  However, during the January 2006 VA examination, the Veteran stated that he last worked as a security guard for four months but was unable to get along with others, had difficulty accepting supervision, and had an overbearing supervisor who showed favoritism.  He then reported in February 2006 that he was financially supporting himself through pick-up work and car auction sometimes, suggesting that he was still working in some capacity.  Then, in contrast to earlier reports, during a January 2009 SSA evaluation, the Veteran reported that he quit his job as security guard in 2003 because of pain and because the job required him to walk and climb stairs.  During an April 2014 VA examination, the Veteran reported that he left work in 2003 because of outbursts at work.  Also related to occupational history, the Board notes that while the Veteran reported to the April 2014 VA examiner that his longest held job was in security for five years, in an earlier August 2004 statement to VA, the Veteran reported that the longest job he held was in security for 10 years.

The Veteran has also provided inconsistent statements regarding his history of substance use and abuse.  For instance, during March 2004 VA treatment, the Veteran denied drug or alcohol problems, but did admit to a history of marijuana use while in Vietnam.  During an August 2007 VA examination, the Veteran   denied drug use other than marijuana at the age of 17.  During a January 2009 SSA evaluation, the Veteran also stated that he quit all alcohol use 40 years prior, and during July 2011 VA treatment, he stated that he quit illicit drug use 35 years prior and in the past year, never had a drink containing alcohol.  However, during an August 2004 VA treatment, he reported a history of crack cocaine use but was  clean since July.  In May 2005, he reported that he drinks a 12-pack a week, and in August 2005, he stated he drinks three beers a day.  In this regard, in July 2005, it was noted that the Veteran tested positive for alcohol twice while participating in a VA substance abuse treatment program in August 2004.  Additionally, the August 2007 VA examiner noted that the record contained positive toxicology screens for cocaine, and in June 2010, he reported sobriety from cocaine since "2005 or 2006."

Regarding his legal past, the Veteran denied any legal history to the August 2007 VA examiner.  However, during his January 2006 VA examination, he reported  that he was arrested in 2003 for jumping on his wife, and in November 2006, he requested that a substance abuse form for alcohol and drugs be filled out for his probation officer.  Similarly, regarding his marital history, the record shows some inconsistencies.  For instance, in January 2006 the Veteran reported that he had been married twice, and in January 2009 he reported he had been married four times.  In May 2010, the Veteran reported that he was separated from his wife for two years, but in June 2010 he reported he was living with his wife, albeit in a distant on and off relationship.  Then in August 2010, he reported both that he     and his wife were separated, but also they were moving into a transitional housing program to save money to get out of a bad neighborhood.  Interestingly, in an August 2013 statement, the Veteran reported that he married one wife in 2008, divorced her in January 2011, and then remarried her in June 2013.  However, in a November 2013 statement, that wife reported that they married in 2005, prior to which they dated for a long time.  Then they separated in October 2011, divorced in March 2012, and remarried in 2013.  The Board notes that VA treatment notes show that in July 2011, the Veteran reported that he was sleeping with his wife and his status was married.  Interestingly, the Veteran's ex-wife from whom he was divorced in 2002 or 2003, also submitted a statement indicating that she and the Veteran tried to reconcile in 2010 and suggested that they were living together.  

Other evidence supports a finding that the Veteran exaggerates his symptoms or is otherwise an unreliable historian.  For instance, while the Veteran reported to a January 2006 VA examiner that he began experiencing PTSD symptoms upon his return from Vietnam, during initial VA visits between May 2002 and February 2004, depression screening was negative (in July 2002 and September 2003), the Veteran explicitly denied "any psychiatric or emotional problems," despite offering complaints other than those related to mental health.  Then, during a January 2009 psychological evaluation, the Veteran stated that his emotional distress began in 1988.  Regarding other symptoms, in March 2004 VA treatment, the Veteran reported having had suicidal thoughts in 2000 when he broke up with his wife, reporting he thought about jumping off of a building.  In December 2009, he denied any suicidal attempts, but reported a history of two suicidal gestures, in 2003 and 2004, involving jumping off of a bridge and an overdose.  Then, in May 2010, the Veteran denied any suicidal attempts, but in December 2013, he reported one suicide attempt in 2003 but would not go into detail.  The Board also notes that, while the Veteran reported in August 2007 that he does not keep up with hygiene and only performs sporadic self-care, he was described at that time as "attractive, trim and fit, bald...who was moderately dressed and groomed."  Similarly, he was also noted to be clean, neatly dressed, or adequately or well-groomed, despite periods of homelessness or unstable housing, in March 2004, January 2009, August 2010, November 2010, June 2011, September 2011, December 2013, March 2014.	

Furthermore, despite his reports of severe symptoms, the Veteran was often noted to be noncompliant with medications or with therapy appointments, such as in December 2007, September 2008, and November 2010.  Indeed, the Veteran was frequently a no-show for his mental health appointments, with as many as 14 mental health clinic no-shows by August 2007, though he frequently presented for treatment for other conditions.  He reported in February 2005 to a VA provider that he attends groups     at the Day Resource Center, yet the VA provider stated that that assertion was not supported by the record.  Similarly, while the Veteran reported that he goes to PTSD group during his August 2007 VA examination, the examiner noted the numerous mental health no-shows and stated that he does not see "full investment."

Also noteworthy is an August 2007 notation from the Veteran's treating psychiatrist that the Veteran dropped in briefly without an appointment because he was concerned about his VA examination the next day.  He "wanted it to be reaffirmed that he remains symptomatic from his condition."  Such action suggests a motivation for secondary gain.  In this regard, in a January 2013 statement, the Veteran himself stated that he needed an increase in benefits "because California rent is very high."  

Other assertions regarding the general severity of the Veteran's PTSD are unsupported.  In February 2005, he reported that groups are too large, and in July 2006, he stated that he "is not able to handle group."  However, during times when  the Veteran did attend group, he was noted to offer thoughtful and positive responses (March 2005), to actively participate (August, September, and November 2007), or to otherwise be attentive and cooperative (September 2004).  In fact, the Board finds it probative that, despite the Veteran's claims of poor social interaction, inability to handle groups, or inability to get along with supervisors, while he was enrolled in    the drug relapse prevention program in August 2004, he "actively participated in the program" and, while enrolled,  "did well in the work portion of the program."  It was noted that he "worked well on the work floor and adjusted to various work demands," and "received favorable ratings from his work supervisors."  He also did well in the clinical portion, though he tested positive for alcohol twice while in program.  More recently, in January 2010, he was also noted to "attend groups without fail," to participate well in the group, to give appropriate feedback, to interact well with other veterans, and "participated in an organizational group" with the goal of forming and becoming an active member of a VA Consumer Council at the Waco VA facility.

In this regard, while the Veteran frequently reported ongoing social isolation, avoidance, or inability to be around or get along with others, the record demonstrates otherwise.  In addition to his noted ability to interact and participate in group: in March 2004, the Veteran was staying with his sister on occasion; in September 2004, when a VA provider attempted to contact the Veteran, he was not home (and thus out of the house), and his mother answered his phone; in December 2004, he contacted VA about his girlfriend getting a test; in February 2005, the Veteran reported that he inherited money from his father; in April 2005, the Veteran called his daughter in Florida for information; in August 2005, he was playing cards; in February 2006, he reported that his brother and sister help him get around; in March 2006, he reported that he goes to church, and goes food shopping with his brother occasionally; in January 2007, he reported that his mother helps with his medications, meals, and structuring his days; in August 2007, he reported that his family members come to check on him daily, including his mother, sister, brother, and aunt, and that he goes    to church weekly and has associates but no close friends; in June 2008, the Veteran reported symptoms following the death of his step-mother; in August 2008, he reported that he relies on family and public transportation (thus, interacts with the public) to get to his appointments; in January 2009 his brother-in-law drove him to an SSA appointment; and in May 2009, he discussed the death of an older close cousin.  Also noteworthy is that upon entering into an inpatient PTSD program in December 2009, the Veteran reported "close" relationships with his mother, father, children, and an "ex," and conflictual relationship with siblings because "they still enjoy the party life."  He also stated that he is "active" in a religious group/community/church, and has frequent contact with family and children.  The Board points out that earlier     that year in January, the Veteran reported he was not in contact with his sons.  Also during his inpatient stay, he attended groups without fail, was cooperative, posed no behavioral problems, and "overall has done well."  It was noted that he "can certainly handles his [activities of daily living]."

Also, in January 2010 and May 2010, it was noted that during the inpatient PTSD program, the Veteran served "as member government president" and had the idea of forming a Veteran's council when he returned home.  In May 2010, the Veteran reported that he was maintaining contact with a veteran he met in the program and that he goes to church on Sundays and Wednesdays.  He also talks to his preacher.  In June 2010, the Veteran expressed interest in attending an ongoing support group that his "friend" attends on Wednesdays.  In August 2010, he reported that he was both living with his wife and separated from his wife; in a January 2013 statement, the Veteran reported receiving help from his son and wife; in June 2013, he remarried an ex-wife; and in November 2013, the Veteran reported he would get labs done next week "when he is back in town," suggesting that the Veteran was not at his home.  

The foregoing evidence tends to support that the Veteran is much less isolated than he asserts.  Indeed, during VA primary care or non-mental-health visits, the Veteran was even noted to be pleasant, with appropriate behavior, well-appearing, or with a normal affect, such as in October 2006, September 2008, and January 2014.  

In sum, it appears that the Veteran exhibits a pattern of inconsistent reporting regarding his mental health history and symptomatology, or omits relevant information, and such reflects that the Veteran is an unreliable historian.  See   Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  The Veteran has also been noted by both VA and non-VA clinicians to be exaggerating or malingering even.  For these reasons, the Board finds the Veteran is not credible in reporting his psychiatric symptoms for purposes of his VA claim for benefits.  With this in mind, the Board will proceed with adjudicating the Veteran's claim in light of the evidence it finds to be credible and probative.


Prior to June 30, 2011
  
Based on a review of the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's PTSD for the period prior to June 30, 2011.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, SSA records, and the Veteran's statements, and considered all psychiatric symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's primary psychiatric symptoms demonstrated in the record during the relevant period are consistent with the 30 percent disability rating.  His credible complaints consist of nightmares, sleep impairment, anxiety, and some anger.       He was also noted to be easily distractible, and VA treatment records dating from March 2004 to June 2011 show that he was assigned GAF scores ranging from 38 to 41, indicating serious impairment, and also noted to have chronic "moderate" PTSD in 2004 and moderate PTSD in June 2010.  

However, the Board also notes that following a November 2006 SSA evaluation, it was determined that the Veteran retains the ability to understand and follow detailed instructions, to adequately interact with co-workers and supervisors, and to adapt to routine working conditions.  The examiner noted that the Veteran "talked a lot,      no observed problems."  Pursuant to an October 2007 SSA functional capacity assessment, it was determined that the Veteran can understand, remember, and carry out only simple instructions; make simple decisions; attend and concentrate for extended periods; interact adequately with coworkers and supervisors; and, respond appropriately to changes in routine work setting.  The foregoing findings are consistent with other evidence of record, and thus, considered probative.  In this regard, in 2004, it was noted that the Veteran was "making progress on dealing [with] prob[lem]s of brother using his identity."  A VA provider stated that it appeared that the Veteran "has functioned very effectively in dealing [with] the complicated tasks of getting his name/legal record cleared."  Other records show, as discussed above, that while the Veteran was enrolled in a Day Resources Veterans Rehabilitation Program, he "worked well on the work floor and adjusted to various work demands" and "received favorable ratings from his work supervisors.

The Board also notes that the Veteran made arrangements to have his mail sent to the VA when he did not a permanent address, to ensure he received his mail. Such actions demonstrate productivity and reliability, along with foresight and an ability to problem solve.  Additionally, the Board notes that in August 2005, the Veteran learned of his provider's retirement the following month, of which he was unaware.  He responded by "appropriately offer[ing] appreciation and regrets to see [the provider] leave."  Such evidence supports that the Veteran was able to effectively handle and cope with a potentially stressful situation.

Most probative, however, are the January 2006, August 2007, and May 2010 VA examiners' findings that the Veteran's PTSD is mild.  The GAF scores assigned    by those examiners for PTSD ranged from 60 to 65, supporting mild to moderate impairment.  Those findings are consistent with the January 2009 SSA examiner, who assigned a GAF score of 60, November 2009 and May 2010 GAF scores of 60, and a June 2010 VA provider who also assessed the Veteran's PTSD as "mild."  In this regard, in May 2010, a VA provider explicitly found in daily contact with the Veteran at Waco, PTSD signs and symptoms that are transient or mild, with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.

Indeed, both VA treatment providers and VA examiners have separated the Veteran's PTSD from other problems affecting his functioning, including diagnosing personality and impulse disorders, and noting a pre-service history        of problems.  For instance, in March 2004, he was noted to have "chronic moderate PTSD" symptoms, and his depression was noted to be secondary to situational stressors, including the loss of   his job and homelessness.  Specifically, he was noted to have emotional difficulty related to being unemployed and was assessed with "severe, single episode, depression secondary to job loss and homelessness."  Additionally, in January 2006, the Veteran was noted to have personality problems, and the examiner opined that the Veteran's PTSD only accounts for 1/3 of his problems.  It was also noted that the Veteran had behavioral problems prior to and during military (based on Veteran's own reports), and that his inability to get along with others was not necessarily caused by PTSD.  In August 2007, the examiner also noted that most of the Veteran's social and occupational dysfunction was accounted for by other mental and behavioral problems.  In May 2010, it was noted that the Veteran's chronic pain appears to be as responsible for his psychosocial adjustment and quality of life as his mental illness symptoms.

The Board acknowledges that the Veteran's affect was angry in March 2004 (though he warmed up), constricted in June 2005, and dysphoric in November  2009.  Nevertheless, in January and August 2007, he showed more range, and in September 2008 he had a full range of affect.  He also had an appropriate or full affect in June 2010, August 2010, November 2010, and February 2011.  He was also described as euthymic during his December 2009 to January 2010 inpatient treatment, and in June 2010 and August 2010. 

Moreover, despite the alleged severity of the Veteran's PTSD, the Board notes that the Veteran was also noted to be stable in May 2005, March 2006, January 2007, November 2009, and August 2010.  He was also calm or cooperative during his hospitalization from December 2009 to January 2010, and in August 2010, November 2010, and February 2011.  In September 2008, the Veteran reported he was able to sleep well when taking his medications, and in May 2010 he was doing "fairly well," denied depression, irritability, and mood swings.  He reported he was sleeping well with occasional nightmares and night sweats.  His mood was good and he had full range of affect.  He was also euthymic in June 2010 and August 2010.  In fact, in August 2010, despite moving to transitional housing and reported difficulty with his wife, he reported that he is sleeping well, not having any nightmares and is "good."  He denied new complaints, feeling depressed or irritable, or suicidal or homicidal ideation, and indicated he feels stable on current medications.  On mental status examination, he was calm and cooperative, his mood, insight, and judgment were good, and his affect was full range.  However, in November 2010, he reported his mood was irritable while off his medications for three days, and his sleep was recently decreased or interrupted.  Then, in February 2011, the Veteran reported that he was doing "fairly well" and that his medications are "working fine."  He denied feeling depressed, irritability or mood swings, and reported that he was sleeping well.  He had occasional nightmares/flashbacks and inquired whether he could be seen as a walk-in because "occasionally things get stressful."  However, the provider noted that the Veteran had not been going to counseling for the past several months.

In any event, the VA examiners who diagnosed mild PTSD offered their cumulative opinions based on examination of the Veteran, psychometric testing, and a review of the relevant record.  Further, along with the January 2009 SSA examiner, they offered opinions with consideration of potential exaggeration of symptoms or malingering.  Therefore, the Board considers their findings to be most probative.  Those findings are consistent with the evidence showing that the Veteran was able to adapt to difficult circumstances including periods of homelessness and marital conflict, that he did interact with and interacted well in group and work-like settings; maintained family relationships and even made a new friend; and regularly attended church, attended non-mental health appointments, and used public transportation generally without reports of conflict.  

The Board recognizes that there is other positive evidence of record in favor of the Veteran's claim, including GAF scores in the 40s, reports of recent suicidal ideation in January 2006 and fleeting suicidal ideation in November 2006, and statements offered from the Veteran's treating mental health provider, Dr. F.  Regarding suicidal ideation, aside from those 2006 reports, the Veteran otherwise denied such symptom, including in August 2005, September 2008, November 2009, December 2009 to January 2010, August 2010, and November 2010.  To the extent that the treating VA mental health provider has submitted statements indicating that the Veteran is disabled from his PTSD, such as in July 2005, August 2006, August 2007, and January 2008, the Board finds them entitled to less probative weight.  There is no indication that the provider reviewed the Veteran's record or was aware of the inconsistencies reported by the Veteran.  Significantly, the provider offered no rationale or explanation for the conclusions offered.  Also, the January 2010 VA hospital finding that the Veteran "will likely be permanently disabled from his mental illness," is similarly unsupported by any rationale.  Moreover, that finding is inconsistent with the GAF score of 60 assigned in November 2009 prior to hospitalization, the GAF scores of 50 and 56 assigned upon discharge, and the notations that during his stay, the Veteran was cooperative, without behavioral problems, attended group without fail, and "can certainly handle his ADLs (finances, pay bills, maintain lifestyle)."  In any event, the Board finds those conclusions to be inconsistent with the credible and most probative evidence of record, which supports, at worst, mild to moderate impairment due to PTSD during the relevant period, consistent with the currently assigned 30 percent rating.


From June 30, 2011 to March 24, 2014

In order to warrant a higher 70 percent disability rating for the period from June    30, 2011 to March 24, 2014, the evidence must show that the Veteran's PTSD is manifested by social and occupational impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the record shows that during the relevant period, the Veteran experienced a depressed mood, but otherwise established and maintained effective relationships, maintained his personal appearance and hygiene, adapted to stressful circumstances, denied suicidal ideation, and did not otherwise exhibit obsessional rituals, abnormal speech, continuous panic, impaired impulse control, or spatial disorientation.  Nor does the Board find that the credible evidence otherwise shows symptoms of such severity or functional impact so as to warrant a rating in excess of 50 percent.  

In this regard, while the Veteran did experience sleep impairment, an increase in anxiety, a depressed mood, and a blunted affect in June 2011, he was well-groomed, neat, clean, cooperative, and pleasant.  He denied suicidal ideation, and was noted to have appropriate concentration and intact recent and remote memory.  He also followed up for other medical problems during the relevant period, and VA treatment records from July and August 2011, show that the Veteran was living with his spouse, was active with aerobics and weights at home multiple times per week, and occasionally ate Chinese takeout for lunch.  He also reported that he consumed alcohol once a month, and depression screening in July 2011 was negative.  Then, in September 2011, he reported depression and low energy, but a decrease in anxiety.  At that time, he was also pleasant, cooperative, well-groomed, clean, and neatly dressed.  He again denied suicidal ideation, and it was noted that he tolerated a medication increase well.

Thereafter, the record shows that in June 2012, the Veteran completed physical therapy after "meeting all goals set by PT," demonstrating productivity and reliability.  In a January 2013 statement, he wrote of continued mood problems, anxiety, outbursts, temper problems, and quickness to snap.  He also noted that he needs a caregiver and that his son and wife help out.  However, as noted, he also stated that he needed an increase in benefits due to high rent, and in June 2013, he remarried his ex-wife, again demonstrating productivity.  

Later that year, in November 2013, the Veteran reported that he did some exercise in the form of walking, and drank three beers per month.  Regarding lab work, he indicated he would get it done the following week "when he is back in town."  The same month, he reported a mostly sedentary lifestyle, watching television, and described himself as an "RE" or "relaxing expert."  During December 2013 psychiatric treatment, the Veteran reported that the medications worked well for him, and though he "still wakes up and has nightmares sometimes, his [symptoms] have improved a lot with current regimen."  He also reported that he "[s]till feels some anxiety time to time."  However, he felt his current regimen "works well for him."  Socially, he was living with his 3rd wife, "stopped any alcohol use" since substance abuse treatment in 2006, and denied any drug abuse beyond marijuana use between 1972 and 1978.  He was described as well-nourished, well-developed, appropriately groomed, and cooperative.  He had good eye contact, a euthymic mood, congruent affect, normal speech, normal thought, and fair insight and judgment.  He denied suicidal and homicidal ideation and was assigned a GAF score of 55.   

Subsequent VA treatment records dating from January 2014 to March 2014 show complaints of occasional nightmares and a negative depression screening.  In January 2014, the Veteran reported that his back still hurts but otherwise he is "doing pretty good."  Sleeping and nightmares were still a problem, but he was  well appearing and had a normal affect.  He also reported that he drinks rarely.      In February 2014, the Veteran again described himself as a relaxing expert, and indicated that he drank a couple of weeks ago, though nothing excessive.  He also ate different foods during the holidays, including a lot of greasy foods.  However, he stated he does walk sometimes for exercise.  In March 2014, he stated that he wakes up "and has nightmares occasionally" but sleeps 6 to 7 hours most nights with his current medications.  He stated that "his mood is fine most time" but he still feels anxiety "time to time."  He likes to stay home by himself or "goes [] outside with his wife sometimes."  He further reported that he"[f]eels these meds seem to work well for him."  On mental status examination the Veteran's mood was euthymic, his dress was appropriate, and he was groomed.  He was also cooperative and with normal speech, and normal thought processes and content with tight associations.

The foregoing evidence shows that while the Veteran reported a depressed mood, occasional nightmares, sleep impairment, and "anxiety from time to time" his symptoms were at most moderate during the period from June 2011 to March 2014.  He was productive in the sense that he maintained a relationship with and even remarried an ex-wife, maintained a relationship with his son, followed up with other medical conditions - even meeting all goals and completing a program of physical therapy, participated in home exercise, and was a self-described "relaxing expert."

The Board again recognizes that there is positive evidence during the relevant period on appeal in support of a higher rating.  For example, in September 2011 a GAF score of 45 was assigned, indicative of serious impairment.  However, the Board finds that GAF score to be inconsistent with the reports of a decrease in anxiety, and an essentially normal mental status examination.   Additionally, the Board acknowledges that in November 2013, the Veteran's current and ex-wives' submitted statements relating to trust issues, verbal abuse, anger, paranoia, nightmares, and sleep impairment.  However, the current wife's statement is not considered persuasive, as she remarried the Veteran; thus, her assertions as to the severity of his symptoms is afforded little probative value as she felt comfortable enough to remarry him.  Furthermore, the ex-wife's statement is lacking probative value, as it relates primarily to the period of their marriage from 1982 to 2003, and the Board further finds the statement questionable because she stated that she and the Veteran attempted to reconcile and lived together in 2010, during which time he was still married to his current wife by both the Veteran's August 2013 report and the current wife's November 2013 report (which, notably, are inconsistent with each other as to precise dates of first marriage, separation, and divorce).

In any event, the Board finds that the most probative and credible evidence during the relevant period supports at worst, mild to moderate impairment caused by PTSD, consistent with the GAF score of 55 assigned in December 2013 (which  was consistent with the mental status examination), the Veteran's statements of some improvement in symptoms, particularly his "fine" mood with occasional anxiety or nightmares, his relationships with his wife and son, and his essentially normal mental status examinations with the limited exception of a blunted affect or depressed mood, and his self-described status as a relaxation expert; a rating in excess of 50 percent is not warranted.


Since March 24, 2014

The Board notes that it appears the March 24, 2014 effective date was erroneous, as the July 22, 2014 supplemental statement of the case noted the 70 percent rating should be from the date of VA examination, April 24, 2014.  Likewise, the rating decision from that same date noted the increased rating to 70 percent was warranted based on that VA examination.  Thus, it appears the assignment of March 24, rather than April 24, was a typographical error.  However, the Board will not disturb the erroneous effective date as it is favorable to the Veteran.

In order to warrant a disability rating in excess of 70 percent for the period since March 24, 2014, the evidence must show that the Veteran's PTSD is productive     of total social and occupational impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self      or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the record during the relevant period consists of an April 2014 VA examination report, which does not show total social and occupational impairment due to PTSD.  Indeed, while the VA examiner assigned a GAF score of 45, she specifically found that the Veteran's PTSD was not productive of total impairment, but rather, social and occupational impairment with reduced reliability and productivity.  Moreover, during the examination, the Veteran reported that he was living with his wife, who managed his medication and bills, and he also sometimes went to the store with his wife and to church.  Thus, the record does not show total social impairment.  

While the examination report does reflect a significant degree of occupational impairment, as noted by the examiner's statement that "it appears that he would have significant problems to gain and retain gainful employment, without regard to age and nonservice connected conditions," the Board is not persuaded.  In this regard, the examiner appears to have based the conclusion on the Veteran's own reports that he left his last full time job in 2003 "because he was having outbursts at work" and "was having problems getting along with people," and the longest held job was for five years.  However, those statements are contradicted elsewhere in the record.  For instance, during early mental health treatment at VA in March 2004, the Veteran reported that he had lost his job as a security guard after a background investigation revealed a prior felony conviction in 1991.  Additionally, in an August 2004 statement, the Veteran reported that the longest job he held was for ten years in security.  In any event, as the evidence does not show total social impairment, a rating in excess of 70 percent is not warranted.

In sum, having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods during the appeal, except when a total temporary rating was assigned, the Veteran's psychiatric symptoms have more nearly approximated the criteria for the currently-assigned ratings of 30 percent prior to June 30, 2011, 50 percent from June 30, 2011 to March 24, 2014.  The record shows that the Veteran's psychiatric disability has been manifested primarily by nightmares, sleep impairment, anxiety, and anger, as well as an occasional depressed mood.  However, the record also shows that the overall impact of those symptoms has been generally consistent with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, consistent with a 30 percent rating,  or, at worst, reduced reliability and productivity.  The Board recognizes that the RO has assigned a 70 percent rating effective March 24, 2014, and while the Veteran clearly has chronic PTSD symptoms, the Board finds that their impact is generally of a mild to moderate nature consistent with the 30 and 50 percent ratings.  38 C.F.R. § 4.130, Diagnostic Code 9411; see McBurney v. Shinseki, 23 Vet. App. 136, 139   (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.")

Extraschedular

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Indeed, despite being awarded a  70 percent rating effective in March 2014, an April 2014 VA examiner found the Veteran's PTSD symptoms to be productive of occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating.  To  the extent that the Veteran has reported occupational impairment due to his PTSD symptoms, the Board finds those statements exaggerated and not credible.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his PTSD on his ability to obtain or retain employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his PTSD disability, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 30 percent for PTSD for the period prior to June 30, 2011, is denied.

A disability rating in excess of 50 percent for PTSD for the period from June 30, 2011 to March 24, 2014, is denied.

A disability rating in excess of 70 percent for PTSD for the period since March 24, 2014, is denied.


REMAND

In a July 2014 rating decision, the RO granted entitlement to a total disability rating based upon individual unemployability due to PTSD, effective April 24, 2014.  In August 2014, the Veteran, through his representative, challenged the effective date of the award.  Pursuant to Rice v. Shinseki, the issue of a TDIU prior to April 24, 2014, is part of the current appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

An opinion has not yet been obtained as to whether the Veteran's PTSD rendered him unemployable prior to April 24, 2014.  Therefore, a retrospective opinion is necessary.  The Board is cognizant that an April 2014 examiner found that because of his PTSD, it appears that the Veteran "would have significant problems to gain and retain gainful employment, without regard to age and nonservice connected conditions."  However, that examiner did not provide an opinion as to when the Veteran became unemployable, nor did she discuss relevant past evidence of record, including SSA records and prior VA examinations.  Additionally, the Board notes that various statements made by the Veteran to that examiner are not considered credible, including his statements that he left his last job in security because of outbursts at work.  In this regard, the record shows that in March 2004, the Veteran reported that he lost his job after a background search revealed a prior felony conviction in 1991; at that time, he did not report any difficulty in working with others.  

Additionally, prior to March 24, 2014, the Veteran does not meet the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).  Therefore, on remand, the RO should determine whether the Veteran's claim for a TDIU due to PTSD for the period prior to March 24, 2014, requires referral for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA psychiatrist or psychologist to obtain a retrospective opinion as to whether the Veteran was unemployable due to his PTSD prior to April 24, 2014.  

The examiner must review all pertinent records associated with the electronic claims files, with a particular emphasis on all relevant evidence dated prior to April 24, 2014.  The examiner must then opine as to whether the Veteran was unable to obtain and retain substantially gainful employment based on his service-connected PTSD, without regard to his age or nonservice-connected disabilities.  The salient question is whether the Veteran was capable of performing the mental acts required by employment from March 22, 2004 to April 24, 2014, with respect to his service-connected PTSD, education, training, and prior work history.  The examiner should note that the Board does not find credible the Veteran's April 2014 report that he left his last job in security due to outbursts at work.  A rationale for the opinion rendered should be provided.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2.  After completion of the above, the AOJ should review the record and readjudicate the claim, to include whether referral for extraschedular consideration of a TDIU is warranted.  If the claim remains denied, issue a supplemental statement of the case and afford the   Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


